Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, “one after the other” in line 4 is changed to --one after another--.
Claim 1, “passing through these” in line 9 is changed to --passing through the frames--.
Claim 5, “wherein holes are created in the skin for  portholes and a passage for a door” is changed to --wherein the skin comprises holes for portholes and a passage for a door--.
Claim 5, “a stringer” in line 3 is changed to --a first stringer of the plurality of stringers--.
Claim 5, “a stringer” in line 4 is changed to --a second stringer of the plurality of stringers --.
Claim 5, “a stringer” in line 5 is changed to --a third stringer of the plurality of stringers --.
Claim 5, “a stringer” in line 6 is changed to --a fourth stringer of the plurality of stringers --.
Claim 5, “a stringer” in line 7 is changed to --a fifth stringer of the plurality of stringers --.

Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach nor suggest a structure for a fuselage of an aircraft comprising a skin, a plurality of frames taking a shape of a cross section of the fuselage that are arranged one after the other along a longitudinal direction of the fuselage, the outer perimeter of each frame being secured to the inner face of the skin, a plurality of stringers secured to the inner face of the skin and extending parallel to the longitudinal direction of the fuselage and extending across multiple frames, passing through the frames at an opening provided to that end in each frame, and in an upper part and in a lower part of the fuselage, a torsion box which extends parallel to the longitudinal direction of the fuselage, each torsion box comprising a horizontal plate and tabs which secure the plate to the inner face of the skin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642